Order entered October 22, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00088-CR
                                       No. 05-13-00089-CR

                          EDUARDO ENRIQUE ALFARO, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                 Trial Court Cause Nos. 401-82025-2011 and 401-82026-2011

                                            ORDER
       Appellee’s unopposed motion for extension of time in which to file a brief is

GRANTED. Appellee’s brief is deemed timely filed and the Clerk is DIRECTED to file

appellee’s brief as of the date received.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE